Matter of People ex rel. LaFalce v Clott (2020 NY Slip Op 00074)





Matter of People ex rel. LaFalce v Clott


2020 NY Slip Op 00074


Decided on January 7, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 7, 2020

Friedman, J.P., Webber, Gesmer, Kern, JJ.


869/19 -8220

[*1] New York, ex rel. Martin J. LaFalce, on behalf of Anonymous, Petitioner,
vHon. Abraham L. Clott, etc., Respondent. 
Bridget G. Brennan, etc., Nonparty Respondent.


Janet E. Sabel, The Legal Aid Society, New York (Martin J. LaFalce of counsel), for petitioner.
Office of Special Narcotics Prosecutor, New York (Brian Rodriguez of counsel), for Bridget G. Brennan, respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
Justice Abraham L. Clott has elected, pursuant to CPLR 7804(i), not to appear in this proceeding.M-8220 In re The People of the State of New York, ex rel. Martin J. LaFalce , on behalf of Anonymous 
Motion granted, all documents and orders in Case Nos. 2019-4290 and 2019-1433 are to be sealed and the captions are to be designated anonymous, as indicated. The protective order granted by this Court by order entered November 14, 2019 is hereby extended for 72 hours from the date of entry hereof.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 7, 2020
CLERK